—In a matrimonial action in which the parties were divorced by judgment dated April 22, 1997, the defendant former husband appeals from an order of the *573Supreme Court, Westchester County (Shapiro, J.), entered August 3, 2000, which denied, without a hearing, his motion for a downward modification of his obligation to pay maintenance.
Ordered that the order is affirmed, with costs.
The defendant’s motion was properly denied without a hearing (see, Beck v Beck, 236 AD2d 703, 704; Gerringer v Gerringer, 152 AD2d 652). Ritter, J. P., Krausman, S. Miller and Feuerstein, JJ., concur.